Case 18-81910         Doc 44     Filed 10/23/18 Entered 10/23/18 12:43:14              Desc Main
                                   Document     Page 1 of 4

                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        WESTERN DIVISION

IN RE:                                                )    CHAPTER 13
                                                      )
ROBERT SAM                                            )    CASE NO. 18-81910
                                                      )
                                Debtor(s).            )

                                  TRUSTEE’S MOTION TO DISMISS

                NOW COMES Lydia S. Meyer, the standing Chapter 13 Trustee for the United
States Bankruptcy Court for the Northern District of Illinois, Western Division, and as for her Motion to
Dismiss states as follows:
         1.    The debtor(s) filed for Chapter 13 relief on 8/10/18.
         2.    The 341 (a) Meeting of Creditors held on 10/1/2018 was…
                    ¨        Concluded
                    ¨        Taken off calendar
                    xx Continued to October 22, 2018 at 11:30.
         3.   xx The debtor(s) failed to appear [11 USC 341(a)] for 341 meeting on 10/1/2018 and
                    10/22/2018.
         4.   xx The debtor(s) failed to commence Chapter 13 Plan payments
                    [11 USC 1326(a)(1)].
         5.   xx The debtor(s) is/are delinquent in the Chapter 13 Plan payments.
         6.   ¨     The post-petition payments to secured creditors are delinquent.
         7.   ¨     The debtor(s) is/are not eligible for Chapter 13 [11 USC 109(e)(g)].
         8.   ¨     The trustee objects to the exemption(s) claimed [B.R. 4003(b)]
         9.   ¨     The Debtors/Husband/Wife are not entitled to a discharge.
         10.        The plan filed 9/5/2018 by the debtor(s) fails to meet confirmation requirements and
                    the Trustee objects to confirmation of the Chapter 13 plan for the following reasons:
              xx The proposed Chapter 13 Plan is not feasible [11 USC 1325(a) (6)] as the debtor(s)
                    lacks sufficient regular income [11 USC 109(e)] and/or debtor(s) cannot afford plan
                    payments          Impossible budget
              ¨     The Chapter 13 Plan unfairly discriminates against class of general
                    unsecured claims [11 USC 1322(b)(1)].
                    ¨        Plan pays creditor                                        as secured beyond
                             value of collateral.
                    ¨        Plan proposes to pay                              at 100% while other
                             unsecured creditors receive less than 100%.
                    ¨        Plan proposes to pay                              directly which results in that
                             creditor being paid 100% while other unsecured creditors are being paid less
                             than 100%.
         LIQUIDATION –
              ¨     Proposed Chapter 13 plan fails to meet liquidation value [11 USC 1325 (a)(4)]
                    ¨        Non-exempt equity $                   Plan only paying $
                    ¨        Must be 100%
                    ¨        Must be 100% with interest
                    ¨        Fair market value of real estate higher per tax assessment than listed on
                             schedule A.
                    ¨        Other
Case 18-81910     Doc 44   Filed 10/23/18 Entered 10/23/18 12:43:14 Desc Main
                              Document        Page 2 of 4
     DISPOSABLE INCOME -
           Proposed Chapter 13 plan fails to provide that all of debtor(s)’ projected disposable income
           to be received during the applicable commitment period will be applied to make payments
           to unsecured creditors under the plan, [11 USC 1325 (b)(1)(B)] or no cause to extend.
           ¨      Income higher for debtor/wife/husband per
           ¨      Unreasonable expenses

             ¨     Proof of following expenses required


             ¨     401k loan deduction    $                               - Plan payment should
                   increase when 401k loan is paid.
             ¨     Tax Refunds above $2,000 should be paid into plan in addition to plan payments.
             ¨     Other


             ¨     Below Median Debtor
                   ¨     Excess per I/J =           $
                         Plan payments only         $
                   ¨     Other

             ¨     Above Median Debtor
                   ¨     Plan proposed is not 60 months.
                   ¨     Plan payment is insufficient – Debtor’s actual monthly income
                         minus IRS allowances requires plan payment of $                            ;
                         Plan proposes payment of $
                   ¨     Following expenses are inconsistent between schedules I/J and
                         form 122C2

                   ¨       Following lines are incorrect on 122C1/122C2:

                   ¨       Amended 122C1 Required.
                   ¨       Other


             xx Cannot be determined if above or below median income or if disposable
                income requirement met in above median case
                xx Need proof of income for prior 6 months for debtor and spouse
                ¨      Number in household in question
                ¨      Amended 122C1 required

     PLAN PROBLEMS -
           ¨  Plan fails to provide for following secured creditors


             ¨     Plan fails to provide for full payment of all claims entitled to priority as
                   required by Section 507(a)(1)(B).
             ¨     Plan fails to provide for fixed monthly installments for all secured creditors
                   in paragraph E3 [11 USC 1325 (a)5].
             ¨     Following claims will not be paid off within plan term at fixed monthly
                   payment amount.

             ¨     Plan payment is insufficient to cover all fixed payments to creditors
                   and Trustee’s fees.
Case 18-81910        Doc 44      Filed 10/23/18 Entered 10/23/18 12:43:14 Desc Main
                                   Document          Page 3 of 4
               ¨     The Plan fails to include the following language - "The Plan will conclude
                     before the end of the initial term only as such time as allowed claims are
                     paid in full with interest required by the plan."
               ¨     The proposed Chapter 13 plan will not complete within 60 months
                     [11 USC 1315(a)4].
               ¨     The plan proposes to pay certain creditors as secured. The documents indicated
                     below are needed for the following creditors:

                                                        ¨ Timely filed Proof of Claim
                       (Creditor)                       ¨ Security Documents

                                                        ¨ Timely filed Proof of Claim
                       (Creditor)                       ¨ Security Documents

                                                        ¨ Timely filed Proof of Claim
                       (Creditor)                       ¨ Security Documents

               ¨     The following creditors listed in 3.2 and/or 3.4 did not receive notice pursuant to
                     Rule 7004:

               ¨  Section 7.1 of the Plan fails to state that the Property of the Estate will vest in the
                  debtor(s) upon entry of discharge.
               ¨ The debtor(s) has/have failed to file Chapter 13 Plan in good faith.
                  [11 USC 1325 (a) (3)]
               xx Prior bankruptcy filings by debtor(s) Four previous bankruptcy cases

               ¨     Other:

               xx Debtor(s) have failed to produce the following documents required
                  by 11 USC 1308(a)2, 521(e)2(A) and 521(a)1(B)1v:
                  xx Proof that the debtor(s) filed the last 4 years of tax returns –
                          11 USC§1307(e) states that the Court shall dismiss or convert a case
                          to Chapter 7 upon the debtor’s failure to file no later than the day
                          before the date of the original creditors meeting all tax returns for
                          all taxable periods ending during the 4 year period ending on the
                  xx Copy of Federal income tax return for 2017 .
                          Pursuant to 11 USC§521(e)2(B), if the debtor fails to provide the most
                          recent tax return 7 days before original first meeting of creditors, the
                          Court shall dismiss the case unless the debtor shows that the failure to
                          comply is “due to circumstances beyond the control of the debtor.”
                  xx Paycheck stubs – Pursuant to 11 USC 521, debtor’s failure to file
                          copies of all payment advices or other evidence of payment received
                          within 60 days before the filing of the petition by the debtor from
                          any Employer shall result in the automatic dismissal of the case on
                          the 46th day after the date of the filing of the petition.
                  ¨       The debtor(s) has/have failed to cooperate with the trustee [11 USC
                          521(a) (3)] as the following document(s) was/were not provided:
                          ¨        Acceptable certificate that debtor has completed the requisite
                                   debtor briefing [11 USC 109(h)1]
                          ¨        Amended schedule E listing name and address of the holder
                                   of any domestic support obligation.


                              ¨       Certification that the debtor has paid all amounts required

K:\Cindy’s Folder\Tees Motion to Dismiss w Notice LSM with blank lines 10-22-18.doc
Case 18-81910        Doc 44    Filed 10/23/18 Entered 10/23/18 12:43:14 Desc Main
                                 Document         Page 4 of 4
                                     to be paid under a domestic support obligation [11 USC 1325(a)8]
                                     or that the debtor(s) have no domestic support obligations
                              ¨      Paycheck stubs
                              ¨      Proof of Income from
                              ¨      Profit and Loss statements
                              ¨      Business Questionnaire and all attachments
                              ¨      Proof of Social Security number
                              ¨      Other

        11.     ¨     Attorney’s Fees Issues – Listed here for informational purposes only – these
                      issues will not bar confirmation:
                      ¨       No fee application filed
                      ¨       Fee Application not noticed
                      ¨       Fee application and order are inconsistent
                      ¨       Other


                WHEREFORE, the Trustee objects to confirmation of the Chapter 13 Plan for the
foregoing reasons and requests that this case be dismissed.



                                                       /s/Lydia S. Meyer
                                                       LYDIA S. MEYER




                                                                              10/22/18




K:\Cindy’s Folder\Tees Motion to Dismiss w Notice LSM with blank lines 10-22-18.doc
